             Case 1:21-cv-06847-UA Document 1 Filed 08/13/21 Page 1 of 14




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                :
JACOB WHEELER,                                  :
                                                :   Case No. ______________
                       Plaintiff,               :
                                                :
        v.                                      :   COMPLAINT FOR VIOLATIONS OF
                                                :   THE FEDERAL SECURITIES LAWS
SOUTHWESTERN ENERGY COMPANY,                    :
JOHN D. GASS, S.P. JOHNSON, IV,                 :
CATHERINE A. KEHR, GREG D.                      :   JURY TRIAL DEMANDED
KERLEY, JON A. MARSHALL, PATRICK                :
M. PREVOST, ANNE TAYLOR, DENIS J.               :
WALSH, III, and WILLIAM J. WAY,                 :
                                                :
                       Defendants.              :
                                                :
                                                :
                                                :


       Plaintiff Jacob Wheeler (“Plaintiff”), by and through his undersigned counsel, for his

complaint against defendants, alleges upon personal knowledge with respect to himself, and

upon information and belief based upon, inter alia, the investigation of counsel as to all other

allegations herein, as follows:

                        NATURE AND SUMMARY OF THE ACTION

       1.       This action is brought by Plaintiff against Southwestern Energy Company

(“SWN” or the “Company”) and the members of SWN’s Board of Directors (the “Board” or the

“Individual Defendants”) for their violations of Sections 14(a) and 20(a) of the Securities

Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(a), 78t(a), and U.S. Securities

and Exchange Commission (“SEC”) Rule 14a-9, 17 C.F.R. § 240.14a-9, and to enjoin the vote

on a stock issuance proposal (“Stock Issuance Proposal”), pursuant to which SWN will issue

shares in connection with its acquisition of Indigo Natural Resources LLC (“Indigo”) through
            Case 1:21-cv-06847-UA Document 1 Filed 08/13/21 Page 2 of 14




SWN’s subsidiary Ikon Acquisition Company, LLC (“Merger Sub”) (the “Proposed

Transaction”).

       2.        On June 2, 2021, SWN issued a press release announcing that it had entered into

an Agreement and Plan of Merger dated June 1, 2021 with Indigo (the “Merger Agreement”).

Under the terms of the Merger Agreement, SWN will acquire Indigo for: (i) $400 million in

cash (the “Cash Consideration”); (ii) 339,270,568 shares of SWN common stock, having an

aggregate market value of approximately $1.6 billion (the “Stock Consideration”); and (iii) $700

million of assumed 5.375% senior notes due 2029 (together, the “Merger Consideration”). The

Proposed Transaction is valued at approximately $2.7 billion.

       3.        On July 20, 2021, SWN filed a Schedule 14A Definitive Proxy Statement (the

“Proxy Statement”) with the SEC.         The Proxy Statement, which recommends that SWN

stockholders vote in favor of the Stock Issuance Proposal, omits or misrepresents material

information concerning, among other things: (i) SWN’s, Indigo’s and the pro forma company’s

financial projections and the data and inputs underlying the financial valuation analyses that

support the fairness opinion provided by the Company’s financial advisor Goldman Sachs &

Co. LLC (“Goldman Sachs”); and (ii) Goldman Sachs’s potential conflicts of interest. The

failure to adequately disclose such material information constitutes a violation of Sections 14(a)

and 20(a) of the Exchange Act as SWN stockholders need such information in order to make a

fully informed decision whether to vote in favor of the Stock Issuance Proposal.

       4.        In short, unless remedied, SWN’s public stockholders will be forced to make a

voting decision on the Stock Issuance Proposal without full disclosure of all material

information concerning the Proposed Transaction being provided to them. Plaintiff seeks to




                                               -2-
            Case 1:21-cv-06847-UA Document 1 Filed 08/13/21 Page 3 of 14




enjoin the stockholder vote on the Stock Issuance Proposal unless and until such Exchange Act

violations are cured.

                                 JURISDICTION AND VENUE

       5.      This Court has jurisdiction over the claims asserted herein for violations of

Sections 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder

pursuant to Section 27 of the Exchange Act, 15 U.S.C. § 78aa, and 28 U.S.C. § 1331 (federal

question jurisdiction).

       6.      This Court has jurisdiction over the defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.      Venue is proper in this District pursuant to 28 U.S.C. § 1391 because defendants

are found or are inhabitants or transact business in this District. Moreover, SWN’s common

stock trades on the New York Stock Exchange, which is headquartered in this District, rendering

venue in this District appropriate.

                                          THE PARTIES

       8.      Plaintiff is, and has been at all times relevant hereto, a continuous stockholder of

SWN.

       9.      Defendant SWN is a Delaware corporation, with its principal executive offices

located at 10000 Energy Drive, Spring, Texas 77389. SWN is an independent energy company

engaged in natural gas, natural gas liquids (“NGLs”) and oil exploitation, development,

production and marketing. SWN’s shares trade on the New York Stock Exchange under the

ticker symbol “SWN.”




                                                -3-
          Case 1:21-cv-06847-UA Document 1 Filed 08/13/21 Page 4 of 14




        10.   Defendant John D. Gass (“Gass”) has been a director of the Company since 2012.

        11.   Defendant S.P. Johnson, IV (“Johnson”) has been a director of the Company since

2020.

        12.   Defendant Catherine A. Kehr (“Kehr”) is Chairman of the Board and has been a

director of the Company since 2011.

        13.   Defendant Greg D. Kerley (“Kerley”) has been a director of the Company since

2010. Defendant Kerley previously served as Executive Vice President (“EVP”) and Chief

Financial Officer (“CFO”) of the Company until October 2012.

        14.   Defendant Jon A. Marshall (“Marshall”) has been a director of the Company since

2017.

        15.   Defendant Patrick M. Prevost (“Prevost”) has been a director of the Company

since 2017.

        16.   Defendant Anne Taylor (“Taylor”) has been a director of the Company since

2018.

        17.   Defendant Denis J. Walsh, III (“Walsh”) has been a director of the Company

since 2019.

        18.   Defendant William J. Way (“Way”) has been President, Chief Executive Officer

(“CEO”), and a director of the Company since 2016. Defendant Way also previously served as

President and Chief Operating Officer (“COO”) of the Company from December 2014 to

January 2016, and as EVP and COO of the Company from October 2011 to December 2014.

        19.   Defendants identified in paragraphs 10-18 are referred to herein as the “Board” or

the “Individual Defendants.”

                               OTHER RELEVANT ENTITIES




                                             -4-
            Case 1:21-cv-06847-UA Document 1 Filed 08/13/21 Page 5 of 14




          20.    Indigo is one of the largest natural gas producers in the Haynesville Shale and the

third largest private natural gas producer in the U.S. Indigo is an experienced operator, focused

in northern Louisiana with direct access to Gulf Coast markets and associated industrial and

liquefied natural gas (“LNG”) demand growth. Indigo is headquartered in Houston, Texas.

          21.    Merger Sub is a Delaware corporation and an indirect wholly owned subsidiary of

Indigo.

                                SUBSTANTIVE ALLEGATIONS

Background of the Company

          22.    SWN is an independent energy company engaged in exploration, development

and production activities, including the related marketing of natural gas, oil and NGLs produced

in Company operations. SWN is a holding company whose assets consist of direct and indirect

ownership interests in, and whose business is conducted substantially through, its subsidiaries.

The Company is currently focused on the development of unconventional natural gas reservoirs

located in Pennsylvania, Ohio, and West Virginia, with operations in northeast Pennsylvania

(“Northeast Appalachia”) primarily focused on the unconventional natural gas reservoir known

as the Marcellus Shale, and operations in West Virginia, southwest Pennsylvania and Ohio

(“Southwest Appalachia”) focused on the Marcellus Shale, the Utica and the Upper Devonian

unconventional natural gas, oil and NGL reservoirs.

The Proposed Transaction

          23.    On June 2, 2021, SWN issued a press release announcing the Proposed

Transaction, which states, in relevant part:

          SPRING, Texas -- Southwestern Energy Company (NYSE: SWN) (the
          “Company” or “Southwestern”) today announced that it has entered into a
          definitive merger agreement with Haynesville producer Indigo Natural Resources,
          LLC (“Indigo”) under which it will acquire Indigo for approximately $2.7 billion.




                                                -5-
   Case 1:21-cv-06847-UA Document 1 Filed 08/13/21 Page 6 of 14




The transaction is expected to close early in the fourth quarter of 2021, subject to
customary closing conditions. Transaction highlights include:

   •   Increases projected cumulative free cash flow to approximately $1.2
       billion from 2021 to 2023;
   •   Improves estimated 2022 free cash flow per share ~30% and cash flow per
       debt adjusted share ~15%;
   •   Accelerates expected delivery of sustainable leverage ratio below 2.0x in
       2021 and progressing to 1.7x in 2022;
   •   Expands 2022 estimated margins by 12% resulting from low cost access to
       premium markets in the growing Gulf Coast LNG corridor;
   •   Complements existing portfolio, increases high-return dry gas inventory
       with over 1,000 locations added; and
   •   Leverages operational expertise of integrating and developing operated,
       large-scale natural gas assets; increases net production to over 4 Bcfe per
       day, consisting of approximately 85% natural gas.

“Today we are proud to announce another accretive transaction that will benefit
the Company’s shareholders for years to come. This acquisition enhances
Southwestern’s position as a leading natural gas producer and aligns with our
disciplined strategy to generate free cash flow, enhance our balance sheet,
optimize performance and build scale. Indigo has done a terrific job building its
business, and its balance sheet strength, low cost structure and high-quality
acreage position in the core of the Haynesville play accelerates the delivery of our
strategic goals,” said Bill Way, Southwestern Energy President and Chief
Executive Officer.

Way continued, “Our footprint now extends across the two premier natural gas
basins in the country and includes top-tier dry gas and liquids rich inventory. The
value of this high-quality inventory is further enhanced by our diverse
transportation portfolio providing access to premium markets in the Gulf Coast
and within Appalachia. Southwestern Energy’s unique combination of a strong
balance sheet, high-quality assets and resilient vertically integrated business is
positioned to deliver long-term value creation.”

Indigo is one of the largest private US natural gas producers, with core dry gas
assets across the stacked pay Haynesville and Bossier zones in northern
Louisiana. Its high-margin assets are located in close proximity to the growing
demand in the Gulf Coast LNG corridor. Indigo currently produces 1.0 Bcf per
day net and expects to produce approximately 1.1 Bcf per day net upon closing.
As of March 31, 2021, and adjusted for the recent sale of its non-core Cotton
Valley assets, Indigo had $631 million of net debt and a leverage ratio of 1.1
times.

Outlook




                                       -6-
   Case 1:21-cv-06847-UA Document 1 Filed 08/13/21 Page 7 of 14




Southwestern Energy expects to invest at maintenance capital levels again in
2022, with activity across all of its operating areas. On the acquired acreage, the
Company expects to run a 4 rig program in 2022, placing 30 to 40 wells to sales.
With a maintenance capital program, the Company projects 14 years of economic
inventory at current strip prices across its assets in Appalachia and Haynesville.

Preliminary 2022 estimates for certain key metrics of the newly combined
enterprise are shown below. Estimates are based on $2.75 NYMEX and $58 WTI.




Synergies are expected to be approximately $20 million in G&A reductions with
further operational and financial cost savings anticipated. There are opportunities
for additional value creation by leveraging the Company’s core competencies for
large scale, operated natural gas development, including its vertically integrated
business, reservoir and base decline optimization, and use of innovation and data
analytics. The Company’s increased scale provides the opportunity for credit
upgrades and cost of capital reductions, which would deliver additional accretion
to financial performance.

Transaction and Timing

The total consideration of $2.7 billion will be comprised of $400 million in cash,
approximately $1.6 billion in SWN common stock and $700 million of assumed
5.375% senior notes due 2029.

The stock consideration consists of approximately 339 million shares of
Southwestern Energy common stock, calculated utilizing the 30-day volume-
weighted average price as of May 28, 2021, of $4.72. No Indigo shareholder will
receive more than 10% of Southwestern Energy’s pro forma outstanding shares in
connection with this transaction.




                                       -7-
          Case 1:21-cv-06847-UA Document 1 Filed 08/13/21 Page 8 of 14




       The transaction was unanimously approved by each of Southwestern Energy’s
       and Indigo’s board of directors. The transaction is expected to close early in the
       fourth quarter of 2021, subject to regulatory approvals, customary closing
       conditions and the approval by Southwestern Energy’s shareholders.

       Advisors

       Goldman Sachs & Co. LLC served as the exclusive financial advisor to
       Southwestern and Skadden, Arps, Slate, Meagher & Flom LLP serve as legal
       advisor. Credit Suisse Securities (USA) LLC served as the exclusive financial
       advisor to Indigo and Kirkland & Ellis LLP served as legal advisor.

The Proxy Statement Contains Material Misstatements and Omissions

       24.     The defendants filed a materially incomplete and misleading Proxy Statement

with the SEC and disseminated it to SWN’s stockholders. The Proxy Statement misrepresents or

omits material information that is necessary for the Company’s stockholders to make an

informed decision whether to vote their shares in favor of the Proposed Transaction.

       25.     Specifically, as set forth below, the Proxy Statement fails to provide Company

stockholders with material information or provides them with materially misleading information

concerning: (i) SWN’s, Indigo’s and the pro forma company’s financial projections and the data

and inputs underlying the financial analyses performed by the Company’s financial advisor

Goldman Sachs; and (ii) Goldman Sachs’s potential conflicts of interest. Accordingly, SWN

stockholders are being asked to vote in favor of the Proposed Transaction without all material

information at their disposal.

Material Omissions Concerning SWN’s, Indigo’s and the Pro Forma Company’s Financial
Projections and Goldman Sachs’s Financial Analyses

       26.     The Proxy Statement omits material information regarding the financial

projections for SWN, Indigo and the pro forma company. Specifically, the Proxy Statement fails

to disclose the line items underlying: (i) EBITDA; (ii) cash flow from operations; and (iii)

discretionary free cash flow.




                                              -8-
           Case 1:21-cv-06847-UA Document 1 Filed 08/13/21 Page 9 of 14




        27.     The Proxy Statement also describes Goldman Sachs’s fairness opinion and the

various valuation analyses performed in support of its opinion. However, the description of

Goldman Sachs’s fairness opinion and analyses fails to include key inputs and assumptions

underlying these analyses.         Without this information, as described below, SWN’s public

stockholders are unable to fully understand these analyses and, thus, are unable to determine

what weight, if any, to place on Goldman Sachs’s fairness opinion in determining whether to

vote in favor of the Proposed Transaction.        This omitted information, if disclosed, would

significantly alter the total mix of information available to SWN’s stockholders.

        28.     With respect to Goldman Sachs’s Illustrative Discounted Cash Flow Analysis for

Indigo, the Proxy Statement fails to disclose: (i) the estimates of the unlevered free cash flow for

Indigo from April 1, 2021 to December 31, 2025 and terminal year estimate of the free cash flow

to be generated by Indigo utilized in the analysis; (ii) quantification of the inputs and

assumptions underlying the discount rates ranging from 7.00% to 8.50%; and (iii) Indigo’s net

debt as of March 31, 2021.

        29.     With respect to Goldman Sachs’s Illustrative Discounted Cash Flow Analysis for

SWN, the Proxy Statement fails to disclose: (i) the estimates of the unlevered free cash flow for

SWN from April 1, 2021 to December 31, 2025 and terminal year estimate of the free cash flow

to be generated by SWN utilized in the analysis; (ii) quantification of the inputs and assumptions

underlying the discount rates ranging from 6.50% to 8.00%; (iii) the Company’s net debt as of

March 31, 2021; and (iv) the Company’s and pro forma company’s fully diluted outstanding

shares utilized in the analysis.

        30.     With respect to Goldman Sachs’s Illustrative Present Value of Future Share Price

Analysis of SWN, the Proxy Statement fails to disclose: (i) quantification of the inputs and




                                                -9-
          Case 1:21-cv-06847-UA Document 1 Filed 08/13/21 Page 10 of 14




assumptions underlying the discount rate of 8.60%; (ii) the Company’s net debt; and (iii) the

Company’s and pro forma company’s fully diluted outstanding shares utilized in the analysis.

       31.     The omission of this information renders the statements in the “Certain Unaudited

Forecasted Financial Information” and “Opinion of SWN’s Financial Advisor” sections of the

Proxy Statement false and/or materially misleading in contravention of the Exchange Act.

Material Omissions Concerning Goldman Sachs’s Potential Conflicts of Interest

       32.     The Proxy Statement fails to disclose material information concerning potential

conflicts of interest faced by Goldman Sachs.

       33.     The Proxy Statement sets forth in connection with the Proposed Transaction

Goldman Sachs “may receive an additional fee of up to $3,000,000 at SWN’s discretion.” Proxy

Statement at 114. The Proxy Statement, however, fails to disclose the agreed parameters for

such additional discretionary fee, the criteria Goldman Sachs needs to satisfy to receive the

additional fee, and whether the Company anticipates paying Goldman Sachs the additional fee.

       34.     Full disclosure of investment banker compensation and all potential conflicts is

required due to the central role played by investment banks in the evaluation, exploration,

selection, and implementation of strategic alternatives.

       35.     The omission of this information renders the statements in the “Opinion of

SWN’s Financial Advisor” section of the Proxy Statement false and/or materially misleading in

contravention of the Exchange Act.

       36.     The Individual Defendants were aware of their duty to disclose the above-

referenced omitted information and acted negligently (if not deliberately) in failing to include

this information in the Proxy Statement. Absent disclosure of the foregoing material information

prior to the stockholder vote on the Stock Issuance Proposal, Plaintiff and the other stockholders




                                                - 10 -
          Case 1:21-cv-06847-UA Document 1 Filed 08/13/21 Page 11 of 14




of SWN will be unable to make a sufficiently informed voting decision in connection with the

Stock Issuance Proposal and are thus threatened with irreparable harm warranting the injunctive

relief sought herein.

                                      CLAIMS FOR RELIEF

                                               COUNT I

              Claims Against All Defendants for Violations of Section 14(a) of the
                   Exchange Act and Rule 14a-9 Promulgated Thereunder

       37.      Plaintiff repeats all previous allegations as if set forth in full.

       38.      During the relevant period, defendants disseminated the false and misleading

Proxy Statement specified above, which failed to disclose material facts necessary to make the

statements, in light of the circumstances under which they were made, not misleading in

violation of Section 14(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder.

       39.      By virtue of their positions within the Company, the defendants were aware of

this information and of their duty to disclose this information in the Proxy Statement. The Proxy

Statement was prepared, reviewed, and/or disseminated by the defendants. It misrepresented

and/or omitted material facts, including material information about SWN’s, Indigo’s and the pro

forma company’s financial projections, the data and inputs underlying Goldman Sachs’s

financial analyses and Goldman Sachs’s potential conflicts of interest. The defendants were at

least negligent in filing the Proxy Statement with these materially false and misleading

statements.

       40.      The omissions and false and misleading statements in the Proxy Statement are

material in that a reasonable stockholder would consider them important in deciding how to vote

on the Stock Issuance Proposal.




                                                  - 11 -
          Case 1:21-cv-06847-UA Document 1 Filed 08/13/21 Page 12 of 14




       41.     By reason of the foregoing, the defendants have violated Section 14(a) of the

Exchange Act and SEC Rule 14a-9(a) promulgated thereunder.

       42.     Because of the false and misleading statements in the Proxy Statement, Plaintiff is

threatened with irreparable harm, rendering money damages inadequate. Therefore, injunctive

relief is appropriate to ensure defendants’ misconduct is corrected.

                                             COUNT II

                   Claims Against the Individual Defendants for Violations
                            of Section 20(a) of the Exchange Act

       43.     Plaintiff repeats all previous allegations as if set forth in full.

       44.     The Individual Defendants acted as controlling persons of SWN within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of SWN, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the false statements contained in the Proxy Statement

filed with the SEC, they had the power to influence and control and did influence and control,

directly or indirectly, the decision-making of the Company, including the content and

dissemination of the various statements which Plaintiff contends are false and misleading.

       45.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

       46.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have

had the power to control or influence the particular transactions giving rise to the securities

violations as alleged herein, and exercised the same. The Proxy Statement at issue contains the




                                                 - 12 -
          Case 1:21-cv-06847-UA Document 1 Filed 08/13/21 Page 13 of 14




unanimous recommendation of each of the Individual Defendants to approve the Proposed

Transaction. They were, thus, directly involved in the making of the Proxy Statement.

        47.    In addition, as the Proxy Statement sets forth at length, and as described herein,

the Individual Defendants were each involved in negotiating, reviewing, and approving the

Proposed Transaction.     The Proxy Statement purports to describe the various issues and

information that they reviewed and considered—descriptions the Company directors had input

into.

        48.    By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

        49.    As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and SEC Rule

14a-9, promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their

positions as controlling persons, these defendants are liable pursuant to Section 20(a) of the

Exchange Act. As a direct and proximate result of defendants’ conduct, SWN stockholders will

be irreparably harmed.

                                    PRAYER FOR RELIEF

        WHEREFORE, Plaintiff demands judgment and preliminary and permanent relief,

including injunctive relief, in his favor on behalf of SWN, and against defendants, as follows:

        A.     Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction

and any vote on the Stock Issuance Proposal, unless and until defendants disclose and

disseminate the material information identified above to SWN stockholders;




                                              - 13 -
            Case 1:21-cv-06847-UA Document 1 Filed 08/13/21 Page 14 of 14




       B.       In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages to Plaintiff;

       C.       Declaring that defendants violated Sections 14(a) and/or 20(a) of the Exchange

Act, as well as SEC Rule 14a-9 promulgated thereunder;

       D.       Awarding Plaintiff the costs of this action, including reasonable allowance for

Plaintiff’s attorneys’ and experts’ fees; and

       E.       Granting such other and further relief as this Court may deem just and proper.


                                         JURY DEMAND

       Plaintiff demands a trial by jury.



Dated: August 13, 2021                                   WEISSLAW LLP


                                                 By /s/ Richard A. Acocelli
                                                    Richard A. Acocelli
                                                    1500 Broadway, 16th Floor
                                                    New York, New York 10036
                                                    Tel: (212) 682-3025
                                                    Fax: (212) 682-3010
                                                    Email: racocelli@weisslawllp.com

                                                         Attorneys for Plaintiff




                                                - 14 -
